                     UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

JANICE BUSH, as Special Administrator              )
for the Estate of Ronald Garland, deceased,        )
                                                   )
                            Plaintiff,             )
                                                   )
       v.                                          )     Case No. 19-CV-98-GKF-FHM
                                                   )
BRET BOWLING, in his official and                  )
individual capacity as Sheriff Creek County,       )
Okla., et al.,                                     )
                                                   )
                            Defendants.            )

                                  OPINION AND ORDER

       Plaintiff’s Motion to Compel Discovery from Defendant Bret Bowling in his Official

Capacity, [Dkt. 141], has been fully briefed, [Dkts. 150, 151], and is ripe for decision.

       Plaintiff seeks an Order compelling Defendant Bowling to produce the DVR server

to a third party vendor for a forensic examination at Defendant Bowling’s expense.

Defendant responds that Plaintiff should first be required to copy and review an external

hard drive to which relevant data was saved prior to conducting a third party forensic

examination of the DVR server.           Defendant also objects to having to pay for any

examination.

       After consideration of the parties’ arguments, the court finds that allowing Plaintiff

to conduct a third party forensic examination of the DVR server will more appropriately

serve the needs of this case. Such an examination has the best chance of finally resolving

the issues concerning the highly relevant video evidence in the case. Plaintiff’s request to

require Defendant Bowling to pay the cost of the examination is DENIED without prejudice



                                               1
to reconsideration based on the results of the examination.

      Plaintiff’s Motion to Compel Discovery from Defendant Bret Bowling in his Official

Capacity, [Dkt. 141], is GRANTED in part and DENIED in part.

      SO ORDERED this 11th day of December, 2019.




                                           2
